Citation Nr: 0823860	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  98-12 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
undiagnosed illness manifested, in part, by multiple joint 
arthralgia and gastrointestinal symptoms, including diarrhea.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran had active service from March 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 determination by the 
Department of Veterans Affairs Regional Office in Oakland, 
California.

In June 2004, the Board remanded this appeal to the RO via 
the AMC for due process considerations and for additional 
development.

In July 2006, the Board remanded this matter again, to 
schedule the veteran for a VA examination and medical 
opinion, to determine the nature and extent of all symptoms 
associable with the service-connected undiagnosed illness or 
a separate service-connected psychiatric disability.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran provided testimony before a Veterans Law Judge 
via videoconference in December 2003.  The Veterans Law Judge 
who conducted the hearing is no longer with the Board.  The 
veteran was informed that the law requires that the Veterans 
Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707.  The veteran stated in April 
2008 that he did not wish to appear at another hearing and 
that the Board should consider the case on the evidence of 
record.


FINDING OF FACT

Symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, are not found.

CONCLUSION OF LAW

The criteria for a higher initial disability rating for 
undiagnosed illness manifested, in part, by multiple joint 
arthralgia and gastrointestinal symptoms including diarrhea 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.  §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5025 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.

In its May 1999 rating decision, the RO granted service 
connection for an undiagnosed illness manifested, in part, by 
multiple joint arthralgia and gastrointestinal symptoms 
including diarrhea, with a disability evaluation of 10 
percent.  The veteran contends that his disability merits a 
higher evaluation.

As reflected in the May 1999 rating decision, from which this 
appeal arises, the veteran's undiagnosed illness has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes "8850-
5025".  The "88" of the Code signifies that the illness is 
undiagnosed.  The "50" is the first two digits of "5025", 
which is the Diagnostic Code for fibromyalgia, the disability 
closest to that for which the veteran is being evaluated.  
This Code signifies the RO's application of a closely 
analogous Code due to the lack of a Code specific to the 
undiagnosed illness at issue in the VA rating criteria.  VA 
is permitted to rate by analogy under such circumstances.  38 
C.F.R.  § 4.20.

Under Diagnostic Code 5025, fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) is evaluated for widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 10 percent rating is 
assigned if these symptoms require continuous medication for 
control.  

For a 20 percent rating, the symptoms must be episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  

For a 40 percent rating, the symptoms must be constant, or 
nearly so, and refractory to therapy.

The veteran has been afforded a number of VA examinations.  
Because the issue on appeal is a higher initial rating for 
the undiagnosed illness, the Board has considered each of the 
following VA examinations in its decision.

A joints examination in October 1997 included the veteran's 
statement that he gets sore joints when he exerts himself, a 
condition that worsens in the winter and began when he was 30 
years old.  

On physical examination, he had good range of motion of all 
joints with no noted swelling, providing evidence against 
this claim.  The examiner diagnosed diffuse arthralgia.

A general examination in July 1998 indicated full range of 
motion of the joints, providing more evidence against this 
claim.  The diagnosis was multi-joint arthralgia of unknown 
etiology.

A general examination in December 2001 indicated full range 
of motion of the veteran's hips, knees, shoulders, and 
elbows.  The examiner diagnosed diffuse arthralgia and 
alternating constipation and diarrhea, all of which the 
examiner noted to be temporary, providing more evidence 
against this claim.

A VA treatment record from March 2002 noted full range of 
motion of the joints and no evidence of arthritis.  The 
examiner opined that the veteran's symptoms represented a 
somatization disorder, clearly providing evidence against 
this claim. 

In July 2006, the Board remanded this issue, as it was 
unclear which of the veteran's medical complaints are, or are 
not, attributable to the service-connected undiagnosed 
illness.  The Board therefore remanded for a new medical 
examination and opinion, to determine the nature and extent 
of all symptoms associable with the service-connected 
undiagnosed illness or a separate service-connected 
psychiatric disability.

The veteran was afforded a VA examination in August 2007.  
The examiner noted symptoms of shortness of breath and 
alternating constipation and diarrhea.  The examiner noted 
arthralgia in "basically all" of the veteran's joints, 
although worse in the knees, hips, shoulders, and ankles.  
The veteran reported that he has never had an acute swollen 
joint.  The veteran stated that he was working in a 
janitorial capacity for 18 to 24 hours per week.  The veteran 
stated that he is taking the medication Psyllium for the 
bowel symptoms, and Naprosyn and Tylenol for the arthralgia.  
The examiner noted that there are no flare-ups of any of the 
joints.

Upon physical examination, the examiner found the knees, 
hips, joints, shoulders, and elbows to be "entirely 
normal", with full range of motion of all of these joints, 
providing more evidence against this claim.  

Importantly, the veteran complained of moderately severe 
discomfort, to which the examiner stated that he did not see 
the level of pain described, providing more evidence against 
this claim. 

The VA examiner's diagnoses were of functional bowel 
disorder, which he stated should be more appropriately seen 
as part of the veteran's post-traumatic stress disorder 
rather than an undiagnosed illness; and diffuse arthralgias 
of the hips, knees, ankles, and shoulders.  The examiner 
opined that the level of disability caused by these disorders 
is "minimal", noting that the veteran is able to work in a 
relatively vigorous capacity for 20 hours per week, and 
adding that the far greater limiting factor to the veteran's 
work is his severe psychological disability.

In this regard, it is important to note that no other issue 
is before the Board at this time.  Service connection for 
PTSD was granted by the Board in July 2006 and is not before 
the undersigned at this time. 

The examiner's findings verify that the veteran's undiagnosed 
illness requires continuous medication for control.  As the 
examiner's findings do not indicate that the symptoms are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, this is 
highly probative evidence against the claim.

The Board finds no other medical record that would provide a 
basis to grant a greater evaluation than 10 percent for the 
veteran's undiagnosed illness.  The medical evidence cited 
above provides highly probative evidence against this claim. 

While the Board has considered the veteran's statements, the 
Board must find that the medical record provides evidence 
against his claim, outweighing the contention that an 
evaluation greater than 10 percent is warranted.  It is 
important for the veteran to understand that without taking 
into consideration the veteran's statements the current 
evaluation could not be justified, let alone a higher 
evaluation. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  Furthermore, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalizations, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating higher than 10 percent for the undiagnosed 
illness manifested, in part, by multiple joint arthralgia and 
gastrointestinal symptoms including diarrhea.  38 C.F.R. § 
4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Notably, a July 2006 AMC letter first advised the veteran of 
the criteria for establishing a disability rating and 
effective date of award.  The claim was then readjudicated in 
a December 2007 Supplemental Statement of the Case (SSOC).  
Inasmuch as the effective date of service connection and 
schedular rating for these disorders were in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (notice deficiencies can be cured by correct notice 
followed by readjudication of the claim in an SSOC).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, as well as numerous VA authorized medical 
examinations, most recently in August 2007.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




ORDER

An initial rating in excess of 10 percent for an undiagnosed 
illness manifested, in part, by multiple joint arthralgia and 
gastrointestinal symptoms including diarrhea, is denied.


____________________________________________
JOHN J. CROWLEY,	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


